IN THE
                         TENTH COURT OF APPEALS



                               No. 10-16-00375-CV

                            IN RE DARYL MOTLEY


                               Original Proceeding


                         MEMORANDUM OPINION

      Relator Daryl Motley’s petition for writ of mandamus is denied. Accordingly,

Relator’s motion for emergency stay pending mandamus is dismissed as moot.



                                               REX D. DAVIS
                                               Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Petition denied
Opinion delivered and filed January 11, 2017
[OT06]